Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on June 8th, 2022, which claims 1-20 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9, 11, and 18 are presented in independent form.
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.
Information Disclosure Statement
The information disclosure statements filed on September 22nd, 2022 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  .
Claims 1, 9, 11, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 11, and 18 of U.S. Patent No. 11,403,087, respectively.  
INSTANT APPLICATION
17/835890
PATENT NO.
11,403,087
Claim 1:
A method comprising: 
creating, by one or more processors of an over-the-air (OTA) mobility services platform, a data structure for a mobility client, wherein the data structure is a virtual representation of the mobility client, wherein the data structure includes a unique identifier for the mobility client and an update information field including information associated with a particular software update; 









receiving, by the one or more processors, one or more user inputs specifying a mobility client model and one or more software models that are associated with the mobility client model, the mobility client model defining one or more hardware components installed on the mobility client that execute software defined by the one or more software models; and 



generating, by the one or more processors, one or more update files for the particular software update and one or more download information files including one or more instructions for downloading and installing the one or more update files based on the update information field of the data structure.
Claim 1:
A method comprising: 
creating, by one or more processors of an over-the-air (OTA) mobility services platform, virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
storing, by the one or more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform; 
receiving, by the one or more processors, a plurality of user inputs specifying a mobility client model and a plurality of software models that are associated with the mobility client model, the mobility client model defining a plurality of hardware components installed on a mobility client that execute software defined by the software models, the plurality of software models also defining interdependencies between one or more versions of the plurality of software models; 
generating, by the one or more processors, update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each mobility client based at least in part on the update information field of its virtual representation; 
generating, by the one or more processors, a distribution task, the distribution task including a start time, an end time and a mobility client group; 
generating, by the one or more processors, installation tasks for mobility clients in the mobility client group; 
in accordance with the installation tasks: transferring, by the one or more processors, the download information files to the mobility clients in the mobility client group; and 
in accordance with the download information files, transferring the update files to the mobility clients in the mobility client group.
Claim 9:
A method comprising: 



















receiving, by one or more processors of a mobility client, a download information file including one or more instructions for downloading and installing update files from a data repository, the one or more instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client; 
in accordance with the one or more instructions, downloading, by the one or more processors, one or more update files to the mobility client; and 
in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the one or more update files on the mobility client, 





wherein the installation order hierarchy is determined by a topological sort.
Claim 8:
A method comprising: 
creating, by one or more processors of a mobility client of an over-the-air (OTA) mobility services platform, a virtual representation of the mobility client that includes a unique identifier for the mobility client and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
sending, by the one or more processors, the virtual representation to the OTA mobility services platform; 
receiving, by the one or more processors, a download information file including instructions for downloading and installing update files from a data repository, the instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client; 


in accordance with the instructions, downloading the update files to the mobility client; 


in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the update files on the mobility client; and 
updating the update information field of the virtual representation to indicate a current version of the software installed on the mobility client after the update is completed, 
wherein the installation order hierarchy is determined by a topological sort.
Claim 11:
An over-the-air (OTA) mobility services platform, comprising: 
one or more processors; 
memory; and 
one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
creating a data structure for a mobility client, wherein the data structure is a virtual representation of the mobility client, wherein the data structure includes a unique identifier for the mobility client and an update information field including information associated with a particular software update; 








receiving one or more user inputs specifying a mobility client model and one or more software models that are associated with the mobility client model, the mobility client model defining one or more hardware components installed on the mobility client that execute software defined by the one or more software models; and 



generating, by the one or more processors, one or more update files for the particular software update and one or more download information files including one or more instructions for downloading and installing the one or more update files based on the update information field of the data structure.
Claim 11:
An over-the-air (OTA) mobility services platform, comprising: 
one or more processors; 
memory; and 
one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
creating virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
storing the virtual representations in one or more databases accessible by the OTA mobility services platform; 
receiving a plurality of user inputs specifying a mobility client model and a plurality of software models that are associated with the mobility client model, the mobility client model defining a plurality of hardware components installed on a mobility client that execute software defined by the software models, the plurality of software models also defining interdependencies between one or more versions of the plurality of software models; 
generating update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each mobility client based at least in part on the update information field of its virtual representation; 
generating a distribution task, the distribution task including a start time, an end time and a mobility client group; generating installation tasks for mobility clients in the mobility client group; 
in accordance with the installation tasks: transferring the download information files to the mobility clients in the mobility client group; and 
in accordance with the download information files, transferring the update files to the mobility clients in the mobility client group.
Claim 18:
A mobility client, comprising: 


one or more processors; 
memory; and 
one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 


















receiving a download information file including one or more instructions for downloading and installing update files from a data repository, the one or more instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client; 
in accordance with the one or more instructions, downloading one or more update files to the mobility client; and 
in accordance with the installation order hierarchy, initiating installation of the one or more update files on the mobility client, 





wherein the installation order hierarchy is determined by a topological sort.
Claim 18:
A mobility client of an over-the-air (OTA) mobility services platform, comprising: 
one or more processors; 
memory; and 
one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
creating, by the one or more processors, a virtual representation of the mobility client that includes a unique identifier for the mobility client and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
sending, by the one or more processors, the virtual representation to the OTA mobility services platform; 
receiving a download information file including instructions for downloading and installing update files from a data repository, the instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client; 
in accordance with the instructions, downloading the update files to the mobility client; 
in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the update files on the mobility client; and 
updating the update information field of the virtual representation to indicate a current version of the software installed on the mobility client after the update is completed, 
wherein the installation order hierarchy is determined by a topological sort.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov – IDS filed on 09/22/2022).
Regarding claim 9:
Vangelov discloses a method comprising: 
receiving, by one or more processors of a mobility client, a download information file including instructions for downloading and installing update files from a data repository, the one or more instructions defining anAttorney Docket No. 46154-0094001/P100275 installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063]). FIG. 5 and associated text, such as, “At operation 510, the vehicle 102 receives a manifest 216 from the message broker 204. The manifest 216 may indicate one or more binaries to be downloaded and installed by the vehicle 102, as well as other information to use when performing the update” (See par. [0071])); 
in accordance with the one or more instructions, downloading, by the one or more processors, one or more update files to the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063])); and 
in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the one or more update files on the mobility client (“At operation 514, the computing platform 104 installs the software update. For example, the computing platform 104 may execute or otherwise apply the firmware update to the installed firmware version to update the firmware version.” (See par. [0073])).
wherein the installation order hierarchy is determined by a topological sort (“The service delivery network 202 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require. Those additional dependencies may further be added to the manifest 216.” (See par. [0061])).

Regarding claim 10:
The rejection of claim 9 is incorporated, Vangelov further discloses wherein the download information file includes one or more links to the one or more update files stored in a network-based data repository (As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063])).

Regarding claim 18:
This is a mobility client version of the rejected method claim 9 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 10, and is therefore rejected under similar rationale.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 12, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Searle et al. (U.S. Publication No. 2016/0291940  – hereinafter, Searle – IDS filed on 09/22/2022) over Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov – IDS filed on 09/22/2022).
Regarding claim 1:
Searle discloses a method comprising: 
creating, by one or more processors of an over-the-air (OTA) mobility services platform, a data structure for a mobility client, wherein the data structure is a virtual representations of the mobility client, wherein the data structure includes a unique identifiers for the mobility client (“The device may log specified events associated with apps. For example, logged events may include installation and configuration events, app usage data, app error events, telematic data, and/or the like. Logged events data may be securely delivered in structured data format via the cloud hosted storefront to various analytics applications” (See par. [0087]). FIG. 12 and associated text, such as, “In FIG. 12, an OMA-DM tree is used to model the current state of device components (e.g., ECUs and their attributes) for a device (e.g., a vehicle). OMA-DM may be used to synchronize information (e.g., data regarding a vehicles state) between a server and vehicles.” (See par. [0090]). “the REDUP database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in (structured) files... If the REDUP database is implemented as a data-structure, the use of the REDUP database 3519 may be integrated into another component such as the REDUP component 3535.” (See par. [2884])) and an update information field including information associated with a particular software update (“A users table 3519b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, … An devices table 3519c includes fields such as, but not limited to: deviceID, sensorIDs, accountID, assetIDs, paymentIDs, deviceType, deviceName, deviceManufacturer, deviceModel, deviceVersion … An updates table 3519k includes fields such as, but not limited to: updateID, updateDescription, updatePackageID, updatePackageVersion, updatePackagePriority, updatePackageSUMsData, and/or the like; A logs table 35191 includes fields such as, but not limited to: logID, logData, logTimestamp, logOntology, and/or the like… In one embodiment, user programs may contain various user interface primitives, which may serve to update the REDUP. Also, various accounts may require custom database tables depending upon the environments and the types of clients the REDUP may need to serve. It should be noted that any unique fields may be designated as a key field throughout.” (See paras [2885] – [2900]);
But, Searle does not explicitly teach:
receiving, by the one or more processors, one or more user inputs specifying a mobility client model and one or more software models that are associated with the mobility client model, the mobility client model defining one or more hardware components installed on the mobility client that execute software defined by the one or more software models; and 
generating, by the one or more processors, one or more update files for the particular software update and one or more download information files including one or more instructions for downloading and installing the one or more update files based on the update information field of the data structure.
However, Vangelov discloses:
receiving, by the one or more processors, one or more user inputs specifying a mobility client model and one or more software models that are associated with the mobility client model, the mobility client model defining one or more hardware components installed on the mobility client that execute software defined by the one or more software models (FIG. 2 and associated text, such as, “a user of the vehicle 102 may opt into software updates being performed by the vehicle 102. To facilitate the opt-in process, in some examples the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 requesting the user's authorization…  The computing platform 104 may be configured to collect information related to the modules of the vehicle 102. The process of collecting data may be referred to as interrogation, and the collected data may be referred to as an interrogator log 212. The information to interrogate may include, as some non-limiting examples, module name, module serial number, VIN, hardware part number, MAC address, part numbers of software applications, languages, and service packs installed on the module…  The computing platform 104 may be configured to send the interrogator log 212 to the service delivery network 202.” (See paras [0055] – [0059]). “When a vehicle 102 is assembled, the vehicle 102 may include various hardware and software components. Upon or after assembly, a computing platform 104 of the vehicle 102 may be configured to query for existence and version information for at least a portion of these hardware and software components of the vehicle 102. Using the queried information and additional information identifying the specific vehicle 102” (See para [0032]). “identify, for any components that should be updated, any additional dependencies that those updated versions may require” (See para [0061]). FIG. 5 and associated text, such as, “At operation 508, the vehicle 102 sends the interrogator log 212 to the service delivery network 202.” (See para [0070])); 
generating, by the one or more processors, one or more update files for the particular software update and one or more download information files including one or more instructions for downloading and installing the one or more update files based on the update information field of the data structure (FIG. 2 and associated text, such as, “the service delivery network 202 may review the current module configuration and current version of the computing platform 104, and determine whether any software updates to the vehicle 102 should be installed. Based on the determination, the service delivery network 202 may identify binaries that should be installed on the vehicle 102 to perform the identified updates. These binaries may be identified in a manifest 216. Moreover, the manifest 216 may specify network locations at which each of the specified update binaries may be retrieved. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202… identify the software updates, the service delivery network 202 may be configured to compare the current versions of modules indicated in the interrogator log 212 with the latest version of the modules compatible with the computing platform 104 (update files). The service delivery network 202 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require. Those additional dependencies may further be added to the manifest 216.” (See paras [0060] – [0061])); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vangelov into the teachings of Searle because that would have provided updates to vehicles according to installed software version, such as firmware version of a module of the vehicle, or a software version of an application installed on the computing platform, without affecting the vehicle installations of software versions on vehicles of different versions. Moreover, these updates may be provided incrementally and automatically over-the-air to the vehicles, without incurring manufacturer or dealer technician cost as suggested by Vanglov (See para [0075]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Searle further discloses:
creating one or more copies of the data structure (“If the REDUP database is implemented as a data-structure, the use of the REDUP database 3519 may be integrated into another component such as the REDUP component 3535.” (See par. [2884])); and
storing the one or more copies of the data structure on a plurality of distributed databases accessible by the OTA mobility services platform (“A connected device (e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity) is configured to log specified events. For example, logged events may include software and configuration updates events, system fault and performance events, system service usage notifications, telematic data, and/or the like. These events may be logged by the device's software system or by individual device components (e.g., peripheral units or electronic control units (ECUs)) and may be securely delivered in a structured data format to the cloud platform for storage in a big data storage repository and/or databases of individual analytics applications.” (See pars. [0049] – [0050])), wherein a coherency of the one or more copies is maintained by a background process of the OTA mobility services platform (“The configuration of the REDUP controller will depend on the context of system deployment. Factors such as, but not limited to, the budget, capacity, location, and/or use of the underlying hardware resources may affect deployment requirements and configuration. Regardless of if the configuration results in more consolidated and/or integrated program components, results in a more distributed series of program components, and/or results in some combination between a consolidated and distributed configuration, data may be communicated, obtained, and/or provided. Instances of components consolidated into a common code base from the program component collection may communicate, obtain, and/or provide data. This may be accomplished through intra-application data processing communication techniques such as, but not limited to: data referencing (e.g., pointers), internal messaging, object instance variable communication, shared memory space, variable passing, and/or the like.” (See para [2906])).

Regarding claim 7:
The rejection of claim 1 is incorporated, but, Searle does not explicitly teach:
wherein the OTA mobility services platform is a distributed computing platform that includes a data stream processing pipeline architecture for processing data feeds from the mobility client using a scalable publication/subscription message queue as a distributed transaction log.
However, Vangelov further discloses 
wherein the OTA mobility services platform is a distributed computing platform that includes a data stream processing pipeline architecture for processing data feeds from the mobility client using a scalable publication/subscription message queue as a distributed transaction log (“A software update system may utilize a publish/subscribe model to publish messages to and from vehicles. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages. In some cases, a vehicle may be a publisher and may send vehicle alerts to a service delivery network, respond to commands from the service delivery network, or notify the service delivery network of vehicle connectivity status. In other cases, a vehicle may be a subscriber and may receive control messages or indications of available software updates from a service delivery network.” (See par. [0013])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vangelov into the teachings of Searle because that would have provided updates to vehicles according to installed software version, such as firmware version of a module of the vehicle, or a software version of an application installed on the computing platform, without affecting the vehicle installations of software versions on vehicles of different versions. Moreover, these updates may be provided incrementally and automatically over-the-air to the vehicles, without incurring manufacturer or dealer technician cost as suggested by Vanglov (See para [0075]).

Regarding claim 8:
The rejection of claim 1 is incorporated, but, Searle does not explicitly teach:
wherein the OTA mobility services platform comprises multiple instances of software that run concurrently and communicate with each other over a message bus.
However, Vangelov further discloses wherein the OTA mobility services platform comprises multiple instances of software that run concurrently and communicate with each other over a message bus (FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vangelov into the teachings of Searle because that would have provided updates to vehicles according to installed software version, such as firmware version of a module of the vehicle, or a software version of an application installed on the computing platform, without affecting the vehicle installations of software versions on vehicles of different versions. Moreover, these updates may be provided incrementally and automatically over-the-air to the vehicles, without incurring manufacturer or dealer technician cost as suggested by Vanglov (See para [0075]).

Regarding claim 11:
This is a platform version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 17:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.
Claims 3, 4, 5, 6, 13, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Searle et al. (U.S. Publication No. 2016/0291940 – hereinafter, Searle  – IDS filed on 09/22/2022) in view of Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov – IDS filed on 09/22/2022) and further in view of Pathak et al. (U.S. Publication No. 2009/0150878 – hereinafter, Pathak  – IDS filed on 09/22/2022).
Regarding claim 3:
The rejection of claim 1 is incorporated, but Searle and Vangelov do not explicitly teach:
generating, by the one or more processors, a distribution task, the distribution task including a start time, an end time and a mobility client group;
generating, by the one or more processors, one or more installation tasks for one or more mobility clients in the mobility client group;
in accordance with the installation tasks: transferring, by the one or more processors, the one or more download information files to the one or more mobility clients in the mobility client group;
in accordance with the one or more download information files, transferring the one or more update files to the one or more mobility clients in the mobility client group.
However, Pathak discloses:
generating, by the one or more processors, a distribution task, the distribution task including a start time, an end time and a mobility client group (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the software update package.” (See par. [0007]). FIG. 2 and associated text, such as, “From the number of MFPs to be updated (N), the maximum number of parallel threads (n) and the size of package 260 (F), manager 240 determines a distribution time (E) required to distribute package 260 to MFPs 120 (370). In some embodiments, manager 240 computes the distribution time (E)… Manager 240 next determines a scheduled installation time (I) for installing the software update on MFPs 120 (380). In some embodiments, manager 240 receives as configuration information from station 140 a scheduled installation time (I). From the scheduled installation time (I) and the distribution time (E), manager 240 computes a start time (S) for commencing distribution of package 260 to MFPs 120 (390). Manager 240 selects a start time (S) that provides a high degree of confidence that distribution of package 260 to all MFPs 120 will be completed before the scheduled installation time (I)” (See pars. [0034] – [0035])); 
generating, by the one or more processors, one or more installation tasks for one or more mobility clients in the mobility client group (“server 110 may compare the current version of software running on MFPs 120 with a replacement version of software stored on server 110 to determine an update path and use the update path to construct an appropriate delta package for distribution to MFPs 120. MFPs 120 receive delta packages from server 110 and, upon prompting by server 110, perform an installation in which delta packages are executed to update to the replacement version. In some embodiments, software updates are pulled from server 110 pursuant to requests made by MFPs 120. In other embodiments, software updates are pushed by server 110 to MFPs independent of any request.” (See par. [0028]). FIG. 2 and associated text, such as, “From the number of MFPs to be updated (N), the maximum number of parallel threads (n) and the size of package 260 (F), manager 240 determines a distribution time (E) required to distribute package 260 to MFPs 120 (370). In some embodiments, manager 240 computes the distribution time (E)… Manager 240 next determines a scheduled installation time (I) for installing the software update on MFPs 120 (380). In some embodiments, manager 240 receives as configuration information from station 140 a scheduled installation time (I). From the scheduled installation time (I) and the distribution time (E), manager 240 computes a start time (S) for commencing distribution of package 260 to MFPs 120 (390). Manager 240 selects a start time (S) that provides a high degree of confidence that distribution of package 260 to all MFPs 120 will be completed before the scheduled installation time (I)” (See pars. [0034] – [0035]); 
in accordance with the installation tasks: transferring, by the one or more processors, the one or more download information files to the one or more mobility clients in the mobility client group (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the software update package.” (See par. [0007])); and 
in accordance with the one or more download information files, transferring the one or more update files to the one or more mobility clients in the mobility client group
 (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the software update package.” (See par. [0007])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pathak into the teachings of Searle and Vangelov because that would have provided a method and system for updating a group of network nodes, such as a group of MFPs, with replacement software wherein the method and system improve network performance and the predictability of a completion time for installation of the replacement software. These improvements are facilitated by throttling distribution of a software update package to avoid resource oversubscription while time-bounding distribution so that installation of the software update on all of the network nodes can be completed by a certain time as suggested by Pathak (See par. [0007]).

Regarding claim 4:
The rejection of claim 3 is incorporated, Pathak further comprising: 
monitoring, by the one or more processors, the one or more installation tasks to detect an issue with the installation tasks (FIG. 4 and associated text, such as, “manager 240 determines the supported method of distribution for identified MFPs by referencing database 250. For MFPs that support the push method, manager 240 transmits package 260 to the MFP and waits for an event notification (440). For MFPs that support the pull method, manager 240 transmits a Uniform Resource Locator (URL) from which package 260 can be pulled to the MFP and waits for an event notification (450). If a failure event is received from an MFP then the push or pull process is retried unless a configured number of retries has been exhausted, and where the number of retries has been exhausted manager 240 changes the update status of the MFP in database 250 to indicate a distribution failure (e.g. ‘Firmware Distribution Failure’) (470).” (See par. [0036])); 
in accordance with detecting an issue and in response to the one or more user inputs: 
assigning, by the one or more processors, the issue to a member of a user class of the OTA mobility services platform based on an issue type (FIG. 5 and associated text, such as, “Manager 240 then transmits an installation start command to each identified MFP and waits for an event notification (540). If a failure event is received from an MFP then the installation process is retried unless a configured number of retries has been exhausted, and where the number of retries has been exhausted manager 240 changes the update status of the MFP in database 250 to indicate an installation failure (e.g. ‘Firmware Installation Failure’) (560).” (See par. [0037])); and 
changing, by the one or processors, a status of the one or more installation tasks after the issue is resolved (“If a success event is received from an MFP then manager 240 changes the update status of the MFP in database 250 to indicate successful installation (e.g. ‘Firmware Installation Success’) (550).” (See par. [0037])).

Regarding claim 5:
The rejection of claim 3 is incorporated, Vangelov further comprising:
determining, by the one or more processors, the mobility client group based on location data provided by the mobility clients in the mobility client group (FIG. 4 and associated text, such as, “Referring to the topic tree 210 of FIG. 4, a region node 400 of the topic tree 210 may indicate a region for which the sub-topic 206 nodes under the region node 400 may relate. In some cases, the region nodes 400 may represent different regional market areas in which vehicles 102 may be sold, such as North America, Europe, and Asia Pacific. In other examples, the region nodes 400 may relate to other geographical areas, such as countries, states, postal codes, and telephone area codes.” (See par. [0043])).

Regarding claim 6:
The rejection of claim 5 is incorporated, Vangelov further discloses wherein the mobility client group is determined based on the location data and a geofence (FIG. 4 and associated text, such as, “Referring to the topic tree 210 of FIG. 4, a region node 400 of the topic tree 210 may indicate a region for which the sub-topic 206 nodes under the region node 400 may relate. In some cases, the region nodes 400 may represent different regional market areas in which vehicles 102 may be sold, such as North America, Europe, and Asia Pacific. In other examples, the region nodes 400 may relate to other geographical areas, such as countries, states, postal codes, and telephone area codes.” (See par. [0043])).

Regarding claim 13:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.


Regarding claim 14:
The rejection of base claim 13 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov – IDS filed on 09/22/2022) in view of Searle et al. (U.S. Publication No. 2016/0291940 – hereinafter, Searle – IDS filed on 09/22/2022).
Regarding claim 19:
The rejection of claim 18 is incorporated, but, Vangelov does not explicitly teach:
invoking a rollback operation to restore the software to a most recent version of the software.
However, Searle discloses:
invoking a rollback operation to restore the software to a most recent version of the software (“FUMO States are Restored after Rollback of Installation” (See para [0426] – Section 4.3.10. Scenario). “EVENT_TYPE_CUSTOM_ROLLBACK is emitted by the client when the installation of the application has failed and client is attempting to rollback the procedure. This event allows the system to revert any custom installation taken place during a EVENT_TYPE_CUSTOM_INSTALL.” (See paras [0746]-[0747] –  Section 4.4.3.4 EVENT_TYPE_CUSTOM_ROLLBACK).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Searle into the teachings of Vangelov because that would have provided rollback mechanism to allow the system to revert any custom installation when the installation of the application has failed and client is attempting to rollback the procedure as suggested by Searle (See para [0746]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (US Patent No. 10,552,143) discloses a relay device communicating with a plurality of control devices that belong to on-vehicle networks. This relay device is provided with: a storage unit configured to store therein a plurality of update programs for simultaneous update required for the plurality of control devices, and topologies of the on-vehicle networks; an in-vehicle communication unit configured to transmit the plurality of update programs to the corresponding control devices, respectively; and a control unit configured to control the in-vehicle communication unit such that, as for control devices that belong to a plurality of on-vehicle networks that are individually connected to the relay device and are independent from each other, the plurality of update programs corresponding to the control devices are transmitted in parallel with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 16th, 2022